Citation Nr: 1744609	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left hip disorder, to include as secondary to service-connected right ankle disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right hip disorder, to include as secondary to service-connected right ankle disability.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities. 

7. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities. 

8.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1976 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), in which pertinent part, reopened the previously denied claims, but confirmed and continued the denial of the underlying matters. 

In June 2016, the Veteran and his spouse testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issue of entitlement to increased rating for right ankle disability was raised during the June 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for right knee, left knee, right hip and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2004 rating decision that denied the Veteran's claims for service connection for left knee and left hip disorders, to include as secondary to service-connected right ankle disability, was not appealed, nor was new and material evidence received during the appeal period.

2.  The additional evidence received since the November 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for left knee and left hip disorders.

3.  A November 2005 rating decision that continued the denial of the claims for service connection for right knee and right hip disorders, to include as secondary to service-connected right ankle disability, was not appealed, nor was new and material evidence received during the appeal period.

4.  The additional evidence received since the November 2005 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for right knee and right hip disorders.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claims of service connection for left knee and left hip disorders is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The additional evidence received since the November 2004 rating decision is new and material to the claims for service connection for left knee and left hip disorders, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The November 2004 rating decision that denied the claims of service connection for right knee and right hip disorders is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  The additional evidence received since the November 2004 rating decision is new and material to the claims for service connection for right knee and right hip disorders, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the previously denied claims for service connection for right knee, left knee, right hip and left hip disorders, and as such, a discussion concerning compliance with the duties to notify and assist is not necessary with regard to these matters.

In July 2004, the Veteran originally filed claims for service connection for bilateral knee and bilateral hip disorders, to include as secondary to service-connected right ankle disability.  In a November 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee and bilateral hip disorders.  The claims were denied on the grounds that there was no evidence of current diagnosis or a medical link between any diagnosed disorder and his period of service or service-connected disability.  Shortly, after this decision, the Veteran submitted additional statement regarding his right knee and right hip, and the RO reconsidered, but continued the denial, of those claims in a November 2005 rating decision.  The Veteran did not appeal the November 2004 or November 2005 rating decisions, and they became final.  38 U.S.C.A. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

In August 2009, the Veteran submitted a statement in which he stated that he wished to reopen his previously denied claims for service connection for right knee, left knee, right hip, and left hip disorders, all to include as secondary to service-connected right ankle and back disabilities.  In the December 2009 rating decision, the RO reopened the previously denied claims, but denied the underlying matters. The claims were denied on the grounds that the evidence failed to show links between his current diagnoses and his period of service or his service-connected disabilities.  The Veteran perfected a timely appeal.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383  (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the November 2004 and November 2005 rating decisions, the evidence of record consisted of the Veteran's service treatment records which confirmed that he sustained injuries from a motorcycle accident in August 1980, but none of these records show treatment for knee or hip problems.  He was service-connected for residuals of right ankle fracture.  The Veteran failed to report a scheduled October 2004 VA examination.  In November 2004, the RO denied the claims for bilateral knee and bilateral hip disorders, because the evidence of record failed to establish a link between the current diagnosed disorders and the Veteran's period of service or his service-connected disability.  

In February 2005, the Veteran requested that his right knee and right hip claims be reconsidered.   The Veteran attended a VA examination in August 2005.  The examination report shows the Veteran informed the VA examiner that he felt that his altered gait mechanics due to his right ankle disability affected his right lower extremity caused him right knee and right hip problems.  X-ray evidence showed findings of arthritis in the right knee, but no abnormalities were observed in the hip joints on x-ray of the pelvis.  The VA examiner opined that the it was more likely than not that the Veteran's right knee disorder was due to the nature aging process and less likely than not due to his service-connected right ankle disability.  No diagnosis was provided regarding the Veteran's right hip complaints.   In November 2005, the RO continued the denial of the claims for right knee and right hip disorders.    

Since the November 2004 and November 2005 rating decisions, the record contains additional VA medical records that show x-ray evidence of arthritis in both knees and diagnostic imagining evidence of avascular necrosis in both hips.  These VA medical records also show that the Veteran has an antalgic gait that was evaluated as moderate in severity and due to his right ankle disability.  


In addition, during the June 2016 hearing, the Veteran provided additional details regarding his August 1980 motorcycle accident and his subsequent treatment.  

The Veteran testified that although he was primarily treated for fractures to his right ankle, he also sustained injuries to his knees and hips at that time.  He reported that he was placed in a full body cast up to his chest because of injuries sustained from the accident.  The Veteran further testified that following his separation from service, he continued to experience problems with his gait because of his right ankle disability.  The Veteran believes that his altered gait mechanics have continued to cause him bilateral hip and bilateral knee problems, more so in his right knee and left hip.  

The evidence received since November 2004 and November 2005 rating decisions is new, as it was received by VA after the issuance of those rating decisions and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decisions, specifically provides evidence of current diagnoses involving the left knee and both hips, as well as provides a lay evidence linking his current diagnoses to period of service, including as secondary to service-connected right ankle disability.  This evidence is sufficient to trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for bilateral knees and bilateral hips, to include as secondary to service-connected right ankle, are warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

	(CONTINUED ON NEXT PAGE)







ORDER

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle, this claim is reopened.

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle, this claim is reopened.

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected right ankle, this claim is reopened.

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected right ankle, this claim is reopened.


REMAND

The Veteran seeks entitlement to service connection for bilateral knee and bilateral hip disorders.  He asserts that he injured his knees and hips during a motorcycle accident in August 1980 during his period of service.  The Veteran feels that his current bilateral hip and bilateral knee disorders are result of his in-service motorcycle accident.  In the alternative, the Veteran asserts that his bilateral hip and bilateral knee disorders are result of an altered gait associated with his service-connected right ankle disability.  See an August 2009 statement in support of the claim, a July 2011 statement associated with his substantive appeal, and the June 2016 Board hearing transcript. 

Based on a review of the claims folder, the Board finds that additional evidence is needed prior to adjudication of the claims.  

Initially, the Board finds that another VA examination is needed to address the Veteran's assertions on the etiology of his claimed disorders.  While the Veteran was afforded a VA examination in November 2009 in conjunction with his claims, the VA examiner did not address whether the Veteran's altered gait associated with his service-connected right ankle disability proximately caused or aggravated his current bilateral hip and bilateral knee disorders.  The VA examiner only provided an opinion on whether the Veteran's diagnosed disorders were secondary to his service-connected back disability.  

In addition, although the 2009 VA examiner concluded that the Veteran's right knee disorder was not directly due to motorcycle accident, it does not appear that the VA examiner considered the observation of a 2.5 inch scar on the right knee on the Veteran's September 1980 examination prior to separation.  Another VA medical opinion is needed on whether the Veteran's right knee disorder is directly related to his period of service. 

A remand is also needed to make additional attempts to locate outstanding records of pertinent treatment in service and after service.   The Veteran reported that he was treated for multiple injuries sustained from a motorcycle accident during his period of service.  The service treatment records confirm that he was treated for injuries in September 1980, to include surgery on his right ankle.  While the record does contain a copy of a September 6, 1980 hospital summary report for surgery on the right ankle, the record does not contain the medical records associated with his emergency treatment for motorcycle injuries on August 16, 1980 or full records from his hospital stay in September 1980 at the Naval Regional Medical Center at Camp LeJeune.  VA made an attempt to obtain those outstanding records in March 1981, but no response was received and no follow-up attempt has been made regarding those records.  On remand, another attempt should be made to obtain the Veteran's medical records dated from August 1980 to September 1980 from Naval Regional Medical Center at Camp Lejeune. 

It appears that there are also outstanding records of pertinent records from VA medical center in East Orange dated from 1982 to 2004.  On remand, attempts should be made to obtain those VA treatment records.  

Finally, the record shows that since the Veteran's claim was last adjudicated in a July 2011 statement of the case, VA treatment records have been with the claims folder and the Veteran was provided with additional notice regarding secondary service connection.   A remand will afford the Veteran the opportunity for initial consideration of all the evidence of record since his claims were last adjudicated in 2011. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask for his assistance in identifying and obtaining any outstanding records of pertinent treatment. 

2. Contact the National Personnel Records Center (NPRC), and any other appropriate records repositories, to request the Veteran's emergency medical treatment and hospitalization records from the Naval Regional Medical Center at Camp Lejeune, North Carolina, from August to September 1980.

3. Obtain and associate with the record VA treatment records from VA medical Center in East Orange, New Jersey for the Veteran dated from 1982 to 2004.  

4. Attempts to obtain the above identified government records must be made until they are received or until it is determined that they are unavailable and that further attempts to obtain them would be futile.  38 C.F.R. § 3.159 (c) (2016).  If any of the identified records are unavailable, the Veteran and his representative must be notified in accordance with VA regulation.  38 C.F.R. § 3.159 (e) (2016).

5. Thereafter, schedule the Veteran for a VA examination with the appropriate specialist to obtain medical opinions on the nature and etiology of his claimed bilateral knee and bilateral hip disorders.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should answer the following: 

a).  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right knee, left knee, left hip, and/or right hip disorders had an onset during his period of service, or is etiologically related to his period of service, to include the 1980 motorcycle accident.  In doing so, the VA examiner is asked to consider the Veteran's reported medical history of injury to both lower extremities from the motorcycle accident as well as the notation of a 2.5 inch scar on his right knee at the time of his separation examination. 

b).  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right knee, left knee, right hip, and/or left hip disorder are proximately due to, or aggravated by, the Veteran's service-connected right ankle disability.  In doing so, the VA examiner is asked to consider the Veteran's assertions that the altered gait mechanics associated with his service-connected right ankle have caused his current bilateral knee and bilateral hip problems. 

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

6. After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


